Citation Nr: 1616244	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:		Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

R.M.K., Counsel


	INTRODUCTION

The Veteran served on active duty from April 1971 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that continued a prior denial of service connection for PTSD.  

In a May 2014 decision, the Board granted reopening of the claim for service connection for PTSD and denied the reopened claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2015 Order, the Court granted a joint motion of the parties.  The joint motion indicated that the May 2014 Board decision failed to adjudicate a "reasonably raised claim of depression that was encompassed within the claim of entitlement to service connection for PTSD" in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The joint motion specifically stated that the Board decision was not vacated with regard to the denial of service connection for PTSD.

In December 2011 the Veteran provided testimony in conjunction with a claim of service connection for PTSD.  In a November 2015 letter, the Veteran was informed that the Veterans Law Judge (VLJ) who presided at the December 2011 hearing was not available to participate in a decision on the appeal and was informed of his options for another Board hearing.  In December 2015 the Veteran responded that he desired to be scheduled for a Board videoconference hearing.  As such, the Board remanded the in January 2016 to afford the Veteran a videoconference hearing, which was provided in March 2016 before the undersigned VLJ; a copy of the transcript is associated with his electronic claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Reopening of the claim for service connection for an acquired psychiatric condition (previously claimed as nervous condition) was denied in an April 2010 rating decision that was not appealed. 

2.  Evidence received since the April 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final April 2010 decision, the criteria for reopening the claim for service connection for an acquired psychiatric disability other than PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the electronic claim files show the previous denial of entitlement to service connection in January 1988 was based on a determination that an acquired psychiatric condition was not shown by the evidence of record.  The subsequent April 2010 rating decision determined that new and material evidence was not submitted since the January 1988 decision to warranted reopening the claim.  The April 2010 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the end of the one year period following the April 2010 decision includes VA treatment records showing diagnoses of depressive disorder not otherwise specified (NOS) in June 2011, depression in October 2011, and major depressive disorder (MDD) in July 2013.  The Veteran also testified before the undersigned VLJ in March 2016 as to the onset of his acquired psychiatric disabilities, noting that he was treated at a hospital in Saigon, Vietnam, a base hospital in Hawaii, and by the VA Brickfield Hospital in Cleveland, Ohio, in 1984/1985.

The Board notes that for the sole purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's testimony was not patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).  The Veteran's testimony provided new and material evidence as to the symptoms of his disabilities and treatment he received, it is therefore considered sufficient to reopen the claim, although the Board does not take any position on its credibility at this time.   

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, the claim for service connection for an acquired psychiatric disability, other than PTSD, is reopened. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection is decided. 

The Veteran contends that he has an acquired psychiatric disability other than PTSD because of experiences in Vietnam.  Moreover, the Veteran testified before the undersigned in March 2016 that service treatment records from 1971 that showed complaints of dizziness were actually complaints of a psychiatric nature.  Service treatment records show multiple entries in 1971 for dizziness.  Service personnel records document the Veteran's service included a tour in Vietnam.  Moreover, as noted above, VA treatment records show diagnoses of depressive disorder NOS, depression, and MDD.  

It is also noted that while the Veteran testified that his dizziness was the initial sign of the onset of his acquired psychiatric disability, and that he did not actually have dizziness during service.  The Veteran then was asked why he filed for service connection for dizziness within a year of getting out of service to which he disingenuously suggested that he did have dizziness at that time.

Nevertheless, the Board believes that a medical examination should be obtained in this case.

Additional evidentiary development should be undertaken to obtain any outstanding, pertinent treatment records from the hospital in Saigon, Vietnam, the base hospital in Hawaii, and records of all providers, both VA and private, who have treated the Veteran for his acquired psychiatric disability, other than PTSD, to include treatment from the VA Brickfield Hospital in Cleveland, Ohio, in 1984/1985, and the Dallas VA.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure copies of treatment records at the hospital in Saigon, Vietnam, and any base hospital in Hawaii, related to treatment of the Veteran for any psychiatric disability as discussed at his March 2016 Board hearing.  Written documentation of any further development action in this regard, or of any determination that further attempts to obtain the records would be futile, should be placed in the electronic claims file.  The Veteran should be notified of the inability to obtain any records.

2.  Obtain treatment records from the VA Brickfield Hospital in Cleveland, Ohio, for treatment in 1984/1985, and obtain current psychiatric and VRC treatment records from the Dallas VA.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be notified.

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability, other than PTSD, to include depressive disorder NOS, depression, and MDD.  After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, including depressive disorder NOS, depression, and MDD, either began during or was otherwise caused by the Veteran's active duty service, to include his service in Vietnam and the complaints of dizziness noted in 1971 that he now asserts were actually psychiatric in nature?  Why or why not? 

In reaching this determination, the examiner should review the Veteran's hearing transcript from March 2016 in which he suggests that he did not have dizziness in service, but did have it less than a year after service when he filed a claim for service connection for dizziness.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


